Title: To James Madison from Jacob Wagner, 27 August 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Washington 27 Augt. 1805.
          
          Be pleased to sign and return to me the enclosed letters for the Secretary of the Treasury. I enclose a letter, which as it appears to be addressed in the handwriting of your overseer, I have not opened. Mr. Duffield has resigned the commission of Judge of Orleans Territory on account of the effect of the climate upon his health. I have enclosed the resignation to the President.
          A short time before your departure, Dr. Triplitt was induced by what he had heard from OBrien to apply to me for information, whether the government would probably send the Doctor requested by the Dey of Algiers, proposing in that case to offer his services. I promised to mention the subject to you but did not find the opportunity until the Dr. had left town; he has now returned and renewed his application. I have been acquainted with him but a short time, and therefore can say nothing more in his favor than that I hear him very favourably spoken of for his manners, temper and professional ability. He is a native of Virginia, has served in the Navy, is personally acquainted with Mr. Lear, and undertakes to offer the best testimonials of his personal and professional character. He thinks it reasonable, in case he is approved, that a moderate pecuniary aid should be allowed him by the government until his introduction to practise at Algiers should render it unnecessary. He observes that the Secretary of the Navy will be able to speak of the reputation he enjoyed in the Navy. I have the honor to remain with perfect respect & attachment Your most obed. servt.
          
            Jacob Wagner
          
        